Case: 09-51013     Document: 00511205852          Page: 1    Date Filed: 08/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 17, 2010
                                     No. 09-51013
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

LUIS PINEDO-MORALES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-1083-1


Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Luis Pinedo-Morales presents
arguments that he concedes are foreclosed by United States v. Gomez-
Herrera, 523 F.3d 554, 562-63 (5th Cir. 2008), which held that the disparity
between sentences of defendants who can participate in a fast-track program
and defendants who cannot is not “unwarranted” within the meaning of 18
U.S.C. § 3553(a)(6).       The Government’s motion for summary affirmance is
GRANTED, and the judgment of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.